Citation Nr: 1540312	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  14-03 389	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for traumatic brain injury (TBI) without residuals.

2.  Entitlement to a rating in excess of 10 percent for bilateral tinnitus.

3.  Entitlement to a rating in excess of 10 percent for patellofemoral syndrome of the right knee.

4.  Entitlement to a rating in excess of 10 percent for patellofemoral syndrome of the left knee.

5.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 2002 to February 2012.

The matters of a rating in excess of 40 percent for TBI without residuals and a rating in excess of 10 percent for bilateral tinnitus are before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from an April 2012 rating decision of the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO), which (in pertinent part) granted service connection for TBI without residuals (at a 0 percent rating, effective February 23, 2012) and service connection for bilateral tinnitus (at a 10 percent rating, effective February 23, 2012).

The matters of a rating in excess of 10 percent for patellofemoral syndrome of the right knee, a rating in excess of 10 percent for patellofemoral syndrome of the left knee, and a compensable rating for bilateral hearing loss are before the Board on appeal from an April 2012 rating decision of the Seattle RO.

The record is now in the jurisdiction of the Reno, Nevada RO.

In January 2014, the Reno RO granted an increased 10 percent rating for TBI without residuals, effective March 28, 2013.

In May 2014, a Travel Board hearing was held before a Veterans Law Judge (VLJ) who is no longer employed by the Board, and a transcript of the hearing is in the record (in Virtual VA).

A September 2014 Board decision by the VLJ who conducted the May 2014 hearing granted a rating of 40 percent (but no higher) for TBI without residuals for the entire period of claim [thereafter implemented by an October 2014 rating decision with an effective date of February 23, 2012]; denied a rating in excess of 10 percent for bilateral tinnitus; and remanded the issues of a rating in excess of 10 percent for patellofemoral syndrome of the right knee, a rating in excess of 10 percent for patellofemoral syndrome of the left knee, and a compensable rating for bilateral hearing loss for additional development.  The Veteran appealed the portions of the decision which denied a rating in excess of 40 percent for TBI without residuals and a rating in excess of 10 percent for bilateral tinnitus to the Court.  In May 2015, the Court issued an Order that vacated the September 2014 Board decision with regard to those two issues, and remanded the matters for readjudication consistent with the instructions outlined in a May 2015 Joint Motion for Remand (Joint Motion) by the parties.

In May 2015, VA sent a letter to the Veteran and his representative which offered the Veteran a new hearing; as no response was received, the Board finds that the Veteran does not wish to appear at a new hearing.  The case has now been assigned to the undersigned VLJ.

The issues of a rating in excess of 10 percent for bilateral tinnitus, a rating in excess of 10 percent for patellofemoral syndrome of the right knee, and a rating in excess of 10 percent for patellofemoral syndrome of the left knee are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.



FINDINGS OF FACT

1.  Throughout the period of claim, the Veteran's TBI without residuals is shown to have caused cognitive impairment, with the severity of the highest facet (under the table titled Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified) amounting to no higher than a "2" level.  He has been separately rated under applicable diagnostic codes for emotional/behavioral impairment (i.e., for PTSD) and for physical impairment (i.e., for migraine headaches, right acromioclavicular (AC) joint arthropathy and supraspinatus tendinopathy, patellofemoral syndrome of the right and left knees, bilateral tinnitus, left foot strain, left rib strain, and erectile dysfunction); and he is also in receipt of special monthly compensation under 38 U.S.C.A. § 1114(k) (for loss of use of a creative organ) and under 38 U.S.C.A. § 1114(s)(1).

2.  Throughout the period of claim, the Veteran's bilateral hearing loss disability is not shown to have been manifested by worse than Level II hearing acuity in either ear.


CONCLUSIONS OF LAW

1.  A rating in excess of 40 percent for TBI without residuals is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Code 8045 (2015).

2.  A compensable rating for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, Code 6100, 4.86 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims outlined below.

As the rating decision on appeal granted service connection for TBI without residuals and for bilateral hearing loss, and assigned disability ratings and effective dates for these awards, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman, 19 Vet. App. at 473, 484-86, aff'd, 483 F.3d at 1311.  A statement of the case (SOC) in November 2013 readjudicated the matters after the Veteran and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  At his hearing before a VLJ, the Veteran was advised of what is needed to substantiate his claims for increased ratings for his TBI without residuals and bilateral hearing loss.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  [As noted above in the Introduction, because the Veteran did not respond to a May 2015 VA letter which offered him a new hearing, the Board finds that he does not wish to appear at a new hearing.]  He has received all critical notice, and has had ample opportunity to respond/supplement the record.  He has not alleged prejudice from a notice defect.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Veteran's service treatment records and pertinent post-service treatment records have been secured.  The AOJ arranged for pertinent VA examinations in June 2011 (TBI and audiology), January 2014 (TBI), and July 2015 (audiology).  See McLendon v. Nicholson, 20 Vet. App. 27 (2006).  The Board finds that the reports of the VA examinations contain sufficient findings and informed discussion of the history and features (as well as functional impairment) of the Veteran's TBI without residuals and bilateral hearing loss to constitute probative evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

For the matter of a rating in excess of 40 percent for TBI without residuals, the Board has addressed the findings and implemented the guidance of the May 2015 Joint Motion in the instant decision.  For the matter of a compensable rating for bilateral hearing loss, all of the relevant development requested by the Board's September 2014 remand was fully completed, as the AOJ arranged for a pertinent VA examination; therefore, the Board concludes that its remand orders were fully complied with in regard to that issue.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matters of a rating in excess of 40 percent for TBI without residuals and a compensable rating for bilateral hearing loss, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist as to these matters is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

Ratings - In General

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where an appeal is from the initial rating assigned with the award of service connection, separate "staged" ratings may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).

As will be discussed in more detail below for each disability individually, consideration of an extraschedular rating involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, a determination must be made as to whether the schedular criteria reasonably describe a Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe a Veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization is found, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating.

Rating for TBI without Residuals

The Veteran's TBI has been rated under Code 8045, which states that there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  Cognitive impairment and subjective symptoms (unless such symptoms have a distinct diagnosis which may be evaluated under another diagnostic code) are to be evaluated under the table titled Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified.  Emotional/behavioral dysfunction is to be evaluated under § 4.130 (when there is a diagnosis of a mental disorder) or under the table titled Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified (when there is no diagnosis of a mental disorder).  Physical (including neurological) dysfunction is to be evaluated under an appropriate diagnostic code; each such condition is to be evaluated separately (as long as the same signs and symptoms are not used to support more than one evaluation), and then the evaluations are to be combined under § 4.25.  The evaluation assigned based on the Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

The table titled Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  A 100 percent evaluation is to be assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," then the overall percentage evaluation is to be assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.

For the facet of memory, attention, concentration, and executive functions, a "0" level of impairment is assigned with no complaints of impairment.  A "1" level is assigned with complaint of mild memory loss (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, finding words or often misplacing items), attention, concentration or executive functions, but without objective evidence on testing.  A "2" level is assigned with objective evidence on testing of mild impairment.  A "3" level is assigned with objective evidence on testing of moderate impairment.  A "total" level is assigned with objective evidence on testing of severe impairment.

For the facet of judgment, a "0" level of impairment is assigned for normal judgment.  A "1" level is assigned with mildly impaired judgment; for complex or unfamiliar decisions, occasionally unable to identify, understand and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.  A "2" level is assigned with moderately impaired judgment; for complex or unfamiliar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision, although has little difficulty with simple decisions.  A "3" level is assigned with moderately severely impaired judgment; for even routine and familiar decisions, occasionally unable to identify, understand, weigh the alternatives, and make a reasonable decision.  A "total" level is assigned with severely impaired judgment; for even routine and familiar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision; for example, unable to determine appropriate clothing for current weather conditions or judge when to avoid dangerous situations and activities.

For the facet of social interaction, a "0" level of impairment is assigned when social interaction is routinely appropriate.  A "1" level is assigned when social interaction is occasionally inappropriate.  A "2" level is assigned when social interaction is frequently inappropriate.  A "3" level of impairment is assigned when social interaction is inappropriate most or all of the time.  [There is no "total" level for this facet.]

For the facet of orientation, a "0" level of impairment is assigned when always oriented to person, time, place and situation.  A "1" level is assigned when occasionally disoriented to one of the four aspects of orientation.  A "2" level is assigned when occasionally disoriented to one of the four aspects of orientation or often disoriented to one aspect of orientation.  A "3" level is assigned when often disoriented to two or more of the four aspects of orientation.  A "total" level is assigned when constantly disoriented to two or more of the four aspects of orientation.

For the facet of motor activity (with intact motor and sensory system), a "0" level of impairment is assigned for normal motor activity.  A "1" level is assigned for motor activity that is normal most of the time but mildly slowed at times due to apraxia (inability to perform previously-learned motor activities despite normal motor function).  A "2" level is assigned for motor activity mildly decreased or with moderate slowing due to apraxia.  A "3" level is assigned for motor activity moderately decreased due to apraxia.  A "total" level is assigned for motor activity severely decreased due to apraxia.

For the facet of visual spatial orientation, a "0" level of impairment is assigned when normal.  A "1" level is assigned when mildly impaired: occasionally gets lost in unfamiliar surroundings; has difficulty reading maps or following directions; is able to use assistive devices such as GPS (global positioning system).  A "2" level is assigned when moderately impaired: usually gets lost in unfamiliar surroundings; has difficulty reading maps, following directions and judging distance; has difficulty using assistive devices such as GPS.  A "3" level is assigned when moderately severely impaired: gets lost even in familiar surroundings; unable to use assistive devices such as GPS.  A "total" level is assigned when severely impaired: may be unable to touch or name own body parts when asked by the examiner, identify the relative position in space of two different objects, or find the way from one room to another in a familiar environment.

For the facet of subjective symptoms, a "0" level of impairment is assigned for subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family of other close relationships (examples are mild or occasional headaches or mild anxiety).  A "1" level is assigned with three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family of other close relationships (examples of findings that might be seen at this level of impairment are intermittent dizziness, daily mild-to-moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light).  A "2" level is assigned with three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or, work, family of other close relationships (examples of findings that might be seen at this level of impairment are marked fatigability, blurred or double vision, headaches requiring rest periods during most days).  [There is no "3" level or "total" level for this facet.]

For the facet of neurobehavioral effects, a "0" level of impairment is assigned for one or more neurobehavioral effects that do not interfere with workplace interaction or social interaction.  Examples of neurobehavioral effects are: irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability.  Any of these effects may range from slight to severe, although verbal and physical aggression are more likely to have a more serious impact on workplace interaction and social interaction than some other effects.  A "1" level is assigned with one or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them.  A "2" level is assigned with one or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them.  A "3" level is assigned with one or more neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety of self or others.  [There is no "total" level for this facet.]

For the facet of communication, a "0" level of impairment is assigned when able to communicate by spoken or written language (expressive communication) and to comprehend spoken and written language.  A "1" level is assigned when comprehension or expression, or both, of either spoken or written language is only occasionally impaired; can communicate complex ideas.  A "2" level is assigned with inability to communicate either by spoken language, written language, or both, more than occasionally but less than half the time, or to comprehend spoken language, written language, or both, more than occasionally but less than half the time; can generally communicate complex ideas.  A "3" level is assigned with inability to communicate either by spoken language, written language, or both, at least half the time but not all the time, or to comprehend spoken language, written language, or both, at least half the time but not all the time; may rely on gestures or other alternative modes of communication; able to communicate basic needs.  A "total" level is assigned for complete inability to communicate either by spoken language, written language, or both, or to comprehend spoken language, written language, or both; unable to communicate basic needs.

For the facet of consciousness, a "total" level of impairment is assigned for persistently altered state of consciousness, such as vegetative state, minimally responsive state, and coma.  [There is no "1" level, "2" level, or "3" level for this facet.]

Code 8045 also includes the following pertinent Notes:

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4): The terms "mild," "moderate" and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Code 8045.

On pre-separation VA TBI examination in June 2011, the Veteran reported TBI residuals of cognitive impairment (including memory impairment, decreased attention, and difficulty concentrating), emotional/behavioral impairment (including sleep disturbance, mood swings, anxiety, depression, irritability, restlessness, and PTSD), and physical impairment (including headaches, dizziness, fatigue, malaise, left rib strain, right AC joint arthropathy and supraspinatus tendinopathy, patellofemoral syndrome of the right and left knees, left foot strain, erectile dysfunction, bilateral tinnitus, and hypersensitivity to light).  With regard to the 10 facets under the table titled Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified, the Veteran manifested the criteria for a "2" level of impairment for the facet of memory, attention, concentration, and executive functions, and a "0" level of impairment for each of the other facets as related to his TBI.

On VA TBI examination in January 2014, the Veteran reported TBI residuals of cognitive impairment (including poor short-term memory and concentration), emotional/behavioral impairment (including occasional interference with work and social activities), and physical impairment (including headaches, nausea, and dizziness).  With regard to the 10 facets under the table titled Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified, the Veteran manifested the criteria for a "2" level of impairment for the facet of memory, attention, concentration, and executive functions; a "1" level of impairment for the facets of judgment, orientation, subjective symptoms, and neurobehavioral effects; and a "0" level of impairment for each of the other facets as related to his TBI.

At his May 2014 hearing, the Veteran and his representative testified that the Veteran's cognitive impairment from his TBI disability kept him from being able to remember small things, such as turning the stove off or the time when he is supposed to be at an appointment.

Throughout the period of claim, as shown by the VA examination reports outlined above, the Veteran's TBI without residuals has caused cognitive impairment, with the severity of the highest facet (under the table titled Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified) amounting to no higher than a "2" level.  Because no facet has been evaluated as "total," the overall percentage evaluation is assigned based on the level of the highest facet, which is a "2" level in this case (warranting a 40 percent rating).  Furthermore, he has been separately rated under applicable diagnostic codes for emotional/behavioral impairment (i.e., for PTSD) and for physical impairment (i.e., for migraine headaches, right AC joint arthropathy and supraspinatus tendinopathy, patellofemoral syndrome of the right and left knees, bilateral tinnitus, left foot strain, left rib strain, and erectile dysfunction); and he is also in receipt of special monthly compensation under 38 U.S.C.A. § 1114(k) (for loss of use of a creative organ) and under 38 U.S.C.A. § 1114(s)(1).  Accordingly, the Board finds that a rating in excess of 40 percent for TBI without residuals is not warranted at any time during the evaluation period.  See 38 C.F.R. § 4.124a, Code 8045; see Fenderson v. West, 12 Vet. App. at 126-127 (1999).

Consideration has been given regarding whether the schedular evaluation is inadequate, requiring referral of the claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).

As outlined above, extraschedular consideration involves a three step analysis, pursuant to Thun v. Peake, 22 Vet. App. 111 (2008).  Here, the schedular criteria provide for ratings in excess of that assigned for greater degrees of TBI disability, but such greater degrees of TBI disability are not shown.  The diagnostic criteria encompass all symptoms (and related functional impairment) of the disability shown and therefore are not inadequate, and referral of this matter for consideration of an extraschedular rating is not warranted.

The Federal Circuit has held that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the impairment from his service-connected disabilities.  See Johnson v. McDonald, 762 F.3d 1362, 1365 (2014).  Specifically, the Federal Circuit stated that an extraschedular rating under 38 C.F.R. § 3.321(b)(1) fills in the gap left by 38 C.F.R. § 4.16 [which provides an extraschedular total disability rating based on individual unemployability due to service-connected disabilities (a TDIU rating)] when service-connected disorders cumulatively preclude obtaining or retaining substantially gainful employment (i.e., when there is less than total unemployability but the collective impact of service-connected disorders is not adequately compensated under the Schedule for Rating Disabilities).  See id.

In the May 2015 Joint Motion, the parties noted that the Board erred in its September 2014 decision by failing to consider the collective impact of all of the Veteran's service-connected disabilities in its consideration of referral for extraschedular consideration for the claim of a rating in excess of 40 percent for TBI without residuals.  To comply with the guidance provided by the May 2015 Joint Motion, the Board has now considered the applicability of the Johnson case to the instant claim.  However, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds that there is no additional impairment that has not been attributed to a specific service-connected disability.  Accordingly, there is no exceptional circumstance in this case in which extraschedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.  Furthermore, the Board notes that the Veteran has been awarded a schedular TDIU rating as of February 23, 2012, and therefore there is no "gap" to be filled in by an extraschedular rating based on multiple service-connected disorders, within the meaning of the Federal Circuit's decision in Johnson, supra.  Therefore, the Board reiterates that referral of this matter for consideration of an extraschedular rating is not warranted.

The preponderance of the evidence is against the claim for a rating in excess of 40 percent for TBI without residuals.  There is no doubt to be resolved in the Veteran's favor.

Rating for Bilateral Hearing Loss

Hearing loss is evaluated under Code 6100, which provides that numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85, based on puretone thresholds and speech discrimination; there is no room for subjective interpretation.  Under Table VI, a Roman numeral designation (I through XI) for hearing impairment is found based on a combination of the percent of speech discrimination scores and the puretone threshold average.  38 C.F.R. § 4.85(b).  Table VIA will be used, which assigns a Roman numeral designation solely on the puretone threshold average, when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc.  38 C.F.R. § 4.85(c).

Table VIA may also be used when there is an exceptional pattern of hearing impairment.  Such a pattern occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  The Table which yields the better result for the Veteran is to be selected.

The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85(d).  The Roman numeral designations determined using Table VI or Table VIA are combined using Table VII to find the percentage evaluation to be assigned for the hearing impairment.

On pre-separation VA audiology examination in June 2011, audiometric testing revealed the following results: 


HERTZ
CNC

1000
2000
3000
4000
Avg

RIGHT
15
20
15
10
15
90%
LEFT
15
15
15
10
14
86%

Neither ear presented an exceptional pattern of hearing impairment to warrant consideration under 38 C.F.R. § 4.86.

Applying these results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level II hearing loss in the right ear and Level II hearing loss in the left ear.  Where hearing loss is at Level II in one ear and Level II in the other, a 0 percent rating is assigned under Table VII in 38 C.F.R. § 4.85.

In terms of functional impairment from bilateral hearing loss, the Veteran reported at the June 2011 VA examination that his hearing affected his daily life in that he had to ask others to repeat themselves.

The report of a March 2012 VA audiology consultation (located in Virtual VA) noted that audiometric testing conducted on that date revealed that the Veteran had normal hearing sensitivity in both ears (though the audiogram results were not provided).  His speech discrimination score was noted to be 92 percent in the right ear and 96 percent in the left ear.

At his May 2014 hearing, the Veteran indicated that he wished to be scheduled for a new examination to evaluate his bilateral hearing loss disability.

On VA audiology examination in July 2015, audiometric testing revealed the following results: 


HERTZ
CNC

1000
2000
3000
4000
Avg

RIGHT
30
15
10
20
19
100%
LEFT
25
15
10
15
16
100%

Neither ear presented an exceptional pattern of hearing impairment to warrant consideration under 38 C.F.R. § 4.86.

Applying these results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear and Level I hearing loss in the left ear.  Where hearing loss is at Level I in one ear and Level I in the other, a 0 percent rating is assigned under Table VII in 38 C.F.R. § 4.85.

In terms of functional impairment from bilateral hearing loss, the Veteran reported at the July 2015 VA examination that his hearing loss impacted the ordinary conditions of his daily life, including ability to work, in that he had to keep the television so loud that it bothered his wife.

Throughout the period of claim, as shown by the VA examination reports outlined above, the Veteran's bilateral hearing loss disability is not shown to have been manifested by worse than Level II hearing acuity in either ear, resulting in no more than a 0 percent rating under 38 C.F.R. § 4.85, Table VII.  Accordingly, the Board finds that a compensable rating for bilateral hearing loss is not warranted at any time during the evaluation period.  See 38 C.F.R. § 4.85, Code 6100; see Fenderson v. West, 12 Vet. App. at 126-127 (1999).

The Board acknowledges the Veteran's complaints regarding the functional impact of his bilateral hearing loss on his daily life.  However, as noted above, the rating for hearing impairment is derived from a mechanical formula based on levels of puretone threshold average and speech discrimination, and such formula has been accepted by VA to account for accompanying functional impairment.

Consideration has been given regarding whether the schedular evaluation is inadequate, requiring referral of the claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).

As outlined above, extraschedular consideration involves a three step analysis, pursuant to Thun v. Peake, 22 Vet. App. 111 (2008).  Here, the schedular criteria provide for ratings in excess of that assigned for greater degrees of hearing loss disability, but such greater degrees of hearing loss disability are not shown.  The diagnostic criteria encompass all symptoms (and related functional impairment) of the disability shown and therefore are not inadequate, and referral of this matter for consideration of an extraschedular rating is not warranted.

The preponderance of the evidence is against the claim for a compensable rating for bilateral hearing loss.  There is no doubt to be resolved in the Veteran's favor.


ORDER

A rating in excess of 40 percent for TBI without residuals is denied.

A compensable rating for bilateral hearing loss is denied.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA for the claims of a rating in excess of 10 percent for bilateral tinnitus, a rating in excess of 10 percent for patellofemoral syndrome of the right knee, and a rating in excess of 10 percent for patellofemoral syndrome of the left knee.

Rating for Bilateral Tinnitus

The Veteran has already been awarded the maximum rating (10 percent) under Code 6260 for bilateral tinnitus throughout the period of claim.

The report of a March 2012 VA audiology consultation (located in Virtual VA) noted the Veteran's report that his bilateral tinnitus (described as a constant ringing since IED explosions) prevented him from sleeping well and focusing.  [He also reported having dizziness and throbbing right ear pain, but did not attribute these symptoms to his tinnitus disability.]  On VA audiology examination in July 2015, the Veteran reported that his tinnitus impacted the ordinary conditions of his daily life, including ability to work, but no further explanation was provided other than that he was already service-connected for the maximum schedular rating (10 percent) for such disability.

As outlined in the May 2015 Joint Motion, the Board erred in its September 2014 decision by failing to consider whether an extraschedular rating is warranted for the Veteran's bilateral tinnitus.

Because the schedular criteria do not provide for any ratings in excess of that assigned for greater degrees of tinnitus disability, and do not encompass all symptoms (and related functional impairment) of the disability shown, the Board must now determine whether an exceptional disability picture exists, including such factors as marked interference with employment or frequent periods of hospitalization.  In light of the Veteran's contention at the July 2015 VA audiology examination [which post-dated the September 2014 Board decision] that his tinnitus impacted the ordinary conditions of his daily life, including ability to work, the Board finds that the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).

Ratings for Patellofemoral Syndrome of Right and Left Knees

On VA knees examination in July 2015, the Veteran reported having flare-ups of knee pain which occurred at least monthly; however, his specific contentions regarding functional loss during flare-ups were not reported.  For both knees, the VA examiner noted that the current examination was not being conducted during a flare-up and that the current examination was "neither medically consistent or inconsistent with the Veteran's statements describing functional loss during flare-ups."  When asked if pain, weakness, fatigability, or incoordination significantly limited the Veteran's functional ability with flare-ups in both knees, the VA examiner indicated that such question could not be answered without mere speculation because the Veteran was not being seen during a flare-up.

As such, the VA examiner was not given the opportunity to opine as to the degree of any additional range of motion loss due to pain during such flare-ups (or, to explain why this information could not feasibly be provided).  Therefore, on remand, an addendum medical opinion addressing these findings should be secured after requesting the Veteran is afforded the opportunity to submit a statement regarding functional loss during flare-ups.

Accordingly, the case is REMANDED for the following actions:

1.  Forward the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration as to whether an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is warranted for the Veteran's bilateral tinnitus.  The Under Secretary or Director should specifically consider and address the pertinent evidence of record (including the findings noted in the March 2012 VA audiology consultation report and the July 2015 VA audiology examination report, as outlined above).

2.  Please request the Veteran to provide for the record a detailed statement regarding any functional loss he experiences during flare-ups of the knees.

3.  If and only if the Veteran provides a supplemental statement for the record detailing functional loss he experiences during flare-ups of the knees, obtain a supplemental medical opinion (with examination only if deemed necessary by the opinion provider).  The examiner must review the entire record (to include this remand).  With regard to the Veteran's reports of flare-ups of knee pain which occurred at least monthly, the opinion provider should provide an addendum which specifically details whether pain, weakness, fatigability, or incoordination significantly limit functional ability with flare-ups, as well as the degree of any additional range of motion loss due to pain during such flare-ups.  If this information cannot feasibly be provided, the examiner must specifically explain why this is the case.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

3.  The AOJ should ensure that all of the development sought is completed, arrange for any further development suggested by any additional evidence received, and then review the record and readjudicate the claims for a rating in excess of 10 percent for bilateral tinnitus (to include consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1)), a rating in excess of 10 percent for patellofemoral syndrome of the right knee, and a rating in excess of 10 percent for patellofemoral syndrome of the left knee.  If any benefit sought remains denied, the AOJ should issue an appropriate supplemental SOC (SSOC) and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 

Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


